Citation Nr: 1340368	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney



ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to July 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating for PTSD.  In his September 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board; in June 2013, he withdrew the request.   

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary in this case. Specifically, a psychiatric evaluation to determine the current severity of the Veteran's  PTSD.  He was last afforded a VA examination to assess his PTSD in February 2011.  In a June 2013 statement, the Veteran's representative reported that the Veteran's treating VA physicians had identified symptomatology and assigned Global Assessment of Functioning (GAF) scores indicative of increased impairment due to PTSD.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition, the record reflects that the Veteran receives ongoing VA psychiatric treatment.  Records of such treatment are pertinent evidence in the matter at hand, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  Secure for the record complete updated records of the Veteran's VA psychiatric treatment.

2.  Arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should identify all current manifestations (and associated social and occupational impairment) of the PTSD.  The examiner should specifically note the presence or absence of each symptom listed in the criteria for ratings above 30 percent in the General Rating Formula for Mental Disorders (and any other symptoms of similar gravity).  

3.  Thereafter, readjudicate the claim.  If the benefit sought is not fully granted, issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney opportunity to respond, before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


